DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29, 31-35, 37-40, 42-46, 48-51, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Citrix XenDesktop 7.1 Microsoft Hyper-V Server 2012 R2 on Nutanix Virtual Computing Platform June 25th 2014 (hereinafter Citrix) in view of Lye, Implementing Windows Server 2008 FileSystem Quotas, pp. 1-17, (Year: 2009). 
With respect to claim 26, Citrix teaches “26. (New) A non-transitory computer readable medium including instructions for execution by at least one processor, the program instructions configured to cause a system to perform operations comprising: deploy a virtualized file service including at least one file system virtual machine (FSVM) on each of a plurality of host machines of a cluster” in Fig. 27 and Fig. 28 (HSD Hyper-V host and HVD hyper-v host each have distributed file system and characterized as “virtual—see p. 53);  see also on p. 52; p. 54;: 

This solution combined with Nutanix Virtual Computing Platform, simplifies the creation and deployment of shared storage on the hypervisor level. Nutanix converges the storage of all Nutanix NX-3060 nodes available within the cluster and creates a single Storage Pool through its
 Nutanix CVM and the NDFS. This is made available to the Hyper-V Cluster as a SMB3 share

(nodes are host machines, for example); p. 
“the virtualized file service configured to provide storage and retrieval of data stored on a storage pool distributed across the cluster” on p. 54
This solution combined with Nutanix Virtual Computing Platform, simplifies the creation and deployment of shared storage on the hypervisor level. Nutanix converges the storage of all Nutanix NX-3060 nodes available within the cluster and creates a single Storage Pool through its
 Nutanix CVM and the NDFS. This is made available to the Hyper-V Cluster as a SMB3 share.

“the storage pool including an aggregation of local storage devices of the host machines” on p. 29 
Multiple NX-3060 nodes within a Nutanix cluster with all nodes accessing a single Storage Pool. Storage performance is scaled out as more Nutanix nodes are added.

“create a file share from a storage capacity of the storage devices, the file share accessible by a client using a single namespace presented by the FSVMs” on p. 34 
Storage presented via a Windows SMB file share will be provided by the File servers discussed in this Citrix Validated Solution. A Distributed File System (DFS) namespace will be utilised to unify the real share location while DFS Replication will be utilised to mirror data between the primary and secondary File servers for redundancy

p. 53 (“SMB3 Share Name \\Nutanix-Cluster\Citrix_StorageContainer28”); 
“the single namespace implemented using the storage pool” on p. 53 footnote 28 (“The SMB3 NDFS Share Name is derived by the name of the first Nutanix Node to be created within the Nutanix Cluster. Names are automatically created and generated within the Nutanix Cluster creation scripts”); 
p. 54 
This solution combined with Nutanix Virtual Computing Platform, simplifies the creation and deployment of shared storage on the hypervisor level. Nutanix converges the storage of all Nutanix NX-3060 nodes available within the cluster and creates a single Storage Pool through its Nutanix CVM and the NDFS. This is made available to the Hyper-V Cluster as a SMB3 share.

It appears Citrix fails to teach, but Lye teaches “set a storage quota limiting an amount of the storage capacity of the file share permitted for use by the client for data storage and retrieval” on p. 1 
With file system quotas we can set quotas for specific folders on the volume, we can use templates to ensure consistent application of quotas, and we can set quotas which are automatically applied to all sub-folders of a folder.
p. 14 

When a client maps a network drive to a folder which has a hard quota applied the size of the volume and the amount of available disk space shown is equal to the quota settings.
“and present an amount of storage on the file share available to the client for storing data based on (i) a total size of file share storage permitted for use by the client as set by the storage quota” on p. 1 (see above); and p. 6 (screen shot includes 5 gb limit, for example) ;
“and (ii) the amount of storage on the file share used by the client” on p. 7 (screen shot includes option to alert user as to how much they have used); p. 14 

When a client maps a network drive to a folder which has a hard quota applied the size of the volume and the amount of available disk space shown is equal to the quota settings.

p. 15 screen shoot

	Lye and Citrix are analogous art because they are in the same field of endeavor of the claimed invention. It would have been obvious to modify the in Citrix to include “set a storage quota limiting an amount of the storage capacity of the file share permitted for use by the client for data storage and retrieval and present an amount of storage on the file share available to the client for storing data based on (i) a total size of file share storage permitted for use by the client as set by the storage quota and (ii) the amount of storage on the file share used by the client” as taught by Lye. 
The motivation would have been “quickly determining which users or folders are consuming large amounts of disk space on a file server.” Lye at page 1. Claim 371 and claim 48 are rejected for the same reasons. 
With respect to claim 27, Lye teaches “27. (New) The non-transitory computer readable medium of claim 26 wherein the operations further comprise: receive a request from the client for storage system information specific to the client; and send a response to the client including a storage quota limit reported as the total size of storage available to the client limited by the storage quota less the amount of storage used by the client” on  p. 15 screen capture (one skilled in the art would readily recognize that the request happens when the user clicks the share as indicated in the screen capture on p. 15; (116MB represents total storage (5GB) less the amount used by the client). Motivation to combine is same as in claim 26 above. Claim 38 and claim 49 are rejected for the same reasons. 
With respect to claim 28, Lye teaches “28. (New) The non-transitory computer readable medium of claim 26 wherein said present an amount of storage on the file share available to the client comprises present the amount of storage on the file share available to the client as output in a window of a graphical user interface display of the cluster” on p. 15 screen capture (one skilled in the art would readily recognize that the request happens when the user clicks the share as indicated in the screen capture on p. 15). Motivation to combine is same as in claim 26 above.
It would have been obvious to modify Lye’s GUI to include “of the cluster” as taught above. Motivation to combine is same as in claim 26 above. Claim 39 and claim 50 are rejected for the same reasons.
With respect to claim 29, Lye teaches “29. (New) The non-transitory computer readable medium of claim 26 wherein said set a storage quota comprises set a soft quota to alert the client that a storage quota limit is about to be exhausted” on p. 1 

Additionally, file system quotas are useful not just for limiting the amount of space users can consume, but also for reporting on space used – quotas can be set with so-called “soft ”limits which are used for monitoring rather than enforcing limits. This functionality can be extremely useful for quickly determining which users or folders are consuming large amounts of disk space on a file server.


Quota thresholds can be configured so that users or administrators receive notifications when quotas have been reached or are about to be reached.
p. 2 

There are two kinds of quota available – hard quotas which set a limit and enforce it, and soft quotas which set a limit but only report on it. Soft quotas are useful for monitoring diskspace use. Quotas are commonly applied using quota templates, which are a mechanism for easily applying the same quota settings to one or more folders. Quota Templates are the recommended way to configure quotas and FSRM includes some example templates which cover a range of scenarios, including using both hard and soft quota types.

Motivation to combine is same as in claim 26 above.
Claim 40 and claim 51 are rejected for the same reasons. 
With respect to claim 30, Lye teaches “30. (New) The non-transitory computer readable medium of claim 26 wherein the amount of storage on the file share used by the client includes a portion . . . of at least one of the host machines . . .” on p. 15 screen shot (“116MB free”, for example). Motivation to combine is same as in claim 26 above. 
Citrix teaches “of at least one of the host machines of the cluster.” See above claim 26. Motivation to combine is same as in claim 26 above. 
It appears Citrix et al. fails to explicitly teach “of network-attached storage (NAS) of at least one of the host machines.” However, 
However, Mutha US 2015/0301903 teaches “of network-attached storage (NAS) of at least one of the host machines” ¶ 0060 
0060] The information management system 100 can also include a variety of storage devices, including primary storage devices 104 and secondary storage devices 108, for example. Storage devices can generally be of any suitable type including, without limitation, disk drives, hard-disk arrays, semiconductor memory (e.g., solid state storage devices), network attached storage (NAS) devices

Mutha and Citrix et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “the non-transitory computer readable medium of claim 26 wherein the amount of storage on the file share used by the client includes a portion . . . of at least one of the host machines of the cluster” taught in Citrix to include a NAS as taught by Mutha. The motivation would have been data protection. Claim 41 and claim 52 are rejected for the same reasons. 

 
With respect to claim 31, Lye teaches “31. (New) The non-transitory computer readable medium of claim 26 wherein said present an amount of storage on the file share available to the client is based on the amount of storage on the file share used by the client provided as a size of a virtual disk utilized by a virtual machine executing on at least one of the host machines” on p. 14 
When a client maps a network drive to a folder which has a hard quota applied the size of the volume and the amount of available disk space shown is equal to the quota settings.

Motivation to combine is same as in claim 26 above. Claim 42 and claim 53 are rejected for the same reasons. 
With respect to claim 32, Lye teaches “32. (New) The non-transitory computer readable medium of claim 26 wherein the operations further comprise present a number of storage items associated with the client” on p. 15 (screenshot includes several storage items including a HDD). Motivation to combine is same as in claim 26 above. Claim 43 and claim 54 are rejected for the same reasons. 
With respect to claim 33, Lye teaches “33. (New) The non-transitory computer readable medium of claim 32 wherein the number of storage items associated with the client includes storage items stored in the local storage devices of the host machines” on p. 15 (screenshot includes several storage items including local storage devices (e.g. “hard disk drives(1) and devices with removable storage (2)). Motivation to combine is same as in claim 26 above. Claim 44 and claim 55 are rejected for the same reasons.
With respect to claim 34, Lye teaches “34. (New) The non-transitory computer readable medium of claim 26, the operations further comprising set the storage quota less than the total size of the file share” on p. 14 
When a client maps a network drive to a folder which has a hard quota applied the size of the volume and the amount of available disk space shown is equal to the quota settings.

(Available disk space is not equal to the total size of the file share because other users are using the file share; Examiner also takes official notice that setting a quota of any size was well known  in the art before the effective filing date of the invention). Motivation to combine is same as in claim 26 above. Claim 45 and claim 56 are rejected for the same reasons.
With respect to claim 35, Lye teaches “35. (New) The non-transitory computer readable medium of claim 26, the operations further comprising alert the client when the storage quota is reached or exceeded” on p. 15  (“When a hard quota is met or exceeded clients will receive a message telling them that the volume is out of disk space”). Motivation to combine is same as in claim 26 above. Claim 46 and claim 57 are rejected for the same reasons.
Claim(s) 30, 41, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Citrix XenDesktop 7.1 Microsoft Hyper-V Server 2012 R2 on Nutanix Virtual Computing Platform June 25th 2014 (hereinafter Citrix) in view of Lye, Implementing Windows Server 2008 FileSystem Quotas, pp. 1-17, (Year: 2009) as applied to claims 26, 37,  and 48 above and further in view of Mutha US 2015/0301903. 
With respect to claim 30, Lye teaches “30. (New) The non-transitory computer readable medium of claim 26 wherein the amount of storage on the file share used by the client includes a portion . . . of at least one of the host machines . . .” on p. 15 screen shot (“116MB free”, for example). Motivation to combine is same as in claim 26 above. 
Citrix teaches “of at least one of the host machines of the cluster.” See above claim 26. Motivation to combine is same as in claim 26 above. 
It appears Citrix et al. fails to explicitly teach “of network-attached storage (NAS) of at least one of the host machines.” However, 
However, Mutha US 2015/0301903 teaches “of network-attached storage (NAS) of at least one of the host machines” ¶ 0060 
0060] The information management system 100 can also include a variety of storage devices, including primary storage devices 104 and secondary storage devices 108, for example. Storage devices can generally be of any suitable type including, without limitation, disk drives, hard-disk arrays, semiconductor memory (e.g., solid state storage devices), network attached storage (NAS) devices

Mutha and Citrix et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “the non-transitory computer readable medium of claim 26 wherein the amount of storage on the file share used by the client includes a portion . . . of at least one of the host machines of the cluster” taught in Citrix to include a NAS as taught by Mutha. The motivation would have been data protection. Claim 41 and claim 52 are rejected for the same reasons. 
Claim(s) 36 47 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Citrix XenDesktop 7.1 Microsoft Hyper-V Server 2012 R2 on Nutanix Virtual Computing Platform June 25th 2014 (hereinafter Citrix) in view of Lye, Implementing Windows Server 2008 FileSystem Quotas, pp. 1-17, (Year: 2009) as applied to claims 26, 37,  and 48 above and further in view of Lipchuk (US 2014/0075029) tea
With respect to claim 36, Citrix teaches “36. (New) The non-transitory computer readable medium of claim 26, wherein the file share is distributed across the storage pool,” on p. 54 
This solution combined with Nutanix Virtual Computing Platform, simplifies the creation and deployment of shared storage on the hypervisor level. Nutanix converges the storage of all Nutanix NX-3060 nodes available within the cluster and creates a single Storage Pool through its Nutanix CVM and the NDFS. This is made available to the Hyper-V Cluster as a SMB3 share.

	It appears Citrix fails to explicitly teach 
“and wherein the operations further comprise set the storage quota as a cluster-level quota” 
However, Lipchuk (US 2014/0075029) teaches “and wherein the operations further comprise set the storage quota as a cluster-level quota” in the abstract. 
Lipchuk and Citrix et al. are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the operations in Citrix et al to include “and wherein the operations further comprise set the storage quota as a cluster-level quota” as taught by Lipchuk. 
The motivation would have been to manage virtualization services on a multi-user system so that a particular resource will be available for a particular user and to prohibit one user from allocating all the resources of the system. See Lipchuk ¶ 2. Claim 47 and claim 58 are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds “host machine” necessary includes hardware.